NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  TARRON LAMAR WOOTEN, Appellant.

                             No. 1 CA-CR 15-0475
                              FILED 8-23-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-112799-001
               The Honorable Christopher Coury, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Myles A. Braccio
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Carlos Daniel Carrion
Counsel for Appellant
                           STATE v. WOOTEN
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Michael J. Brown delivered the decision of the Court, in
which Judge Kent E. Cattani and Judge Maurice Portley joined.


B R O W N, Presiding Judge:

¶1           Tarron Lamar Wooten appeals his conviction and sentence for
misconduct involving weapons. For the following reasons, we affirm.

                             BACKGROUND

¶2            In March 2014, the State charged Wooten with one count of
misconduct involving weapons and alleged he had two historical prior
felony convictions. At trial, Wooten stipulated he was previously convicted
of a felony and did not have his right to possess a firearm restored. A jury
found him guilty as charged.

¶3            At an evidentiary hearing held prior to sentencing, the State
presented two certified minute entries purporting to show that Wooten was
previously found guilty on two felony charges, one in 2001 and one in 2012.
The trial court found the State presented sufficient proof to establish the
2012 felony conviction and therefore sentenced Wooten under Arizona
Revised Statutes (“A.R.S.”) section 13-703(I) as a category two repetitive
offender. The court also determined that the State proved the 2001
conviction, but failed to establish it was an historical prior conviction. The
court found nonetheless that the 2001 conviction was an aggravating factor.
Wooten was then sentenced to an aggravated prison term of six years. This
timely appeal followed.

                               DISCUSSION

¶4             Wooten argues the trial court erred when it found that the
State presented sufficient evidence to prove the existence of an historical
prior felony conviction for the purpose of sentence enhancement. It is the
State’s burden to prove the existence of a defendant’s prior convictions by
clear and convincing evidence, State v. Cons, 208 Ariz. 409, 415, ¶ 15 (App.
2004), and we review de novo a trial court’s determination that a prior
conviction constitutes an historical prior felony, State v. Derello, 199 Ariz.
435, 437, ¶ 8 (App. 2001).



                                      2
                             STATE v. WOOTEN
                             Decision of the Court

¶5              To establish the existence of an historical felony conviction,
the State must (1) offer documentary evidence of the conviction and (2)
establish the defendant is the person to whom the evidence refers. State v.
Solis, 236 Ariz. 242, 248, ¶ 19 (App. 2014) (citing State v. Hauss, 140 Ariz. 230,
231 (1984)). At the evidentiary hearing, the State offered two exhibits
reflecting Wooten’s prior convictions and sentences. Exhibit 12, a certified
minute entry dated August 22, 2001, showed Wooten’s guilty plea and
sentence for theft of means of transportation, a class 3 felony. Exhibit 11, a
certified minute entry dated August 7, 2012, showed a jury verdict of guilty
and sentence of imprisonment for unlawful flight from law enforcement, a
class 5 felony. A fingerprint examiner testified that the fingerprint
certification on Exhibit 12 matched Wooten’s fingerprints. But the examiner
indicated that she could not tell one way or the other whether the
fingerprint certification on Exhibit 11 matched Wooten’s fingerprints.
Notwithstanding the State’s inability to match the fingerprints, the trial
court found that the certified minute entry was sufficient to connect Wooten
to the 2012 conviction.

¶6             Because the fingerprint analysis was inconclusive, Wooten
argues the State failed to present sufficient evidence to identify him as the
perpetrator of the 2012 historical felony. Even without conclusive
fingerprint verification, however, we agree with the trial court’s finding
that the certified copy of the sentencing minute entry satisfies the State’s
burden of establishing Wooten’s 2012 prior conviction. Wooten’s full name
and date of birth as they are listed in Exhibit 11 match the name and date
of birth listed in Exhibit 12. As the trial court noted, Exhibit 11 cross-
references Wooten’s 2001 conviction and sentence with the accurate date
and case number, thereby linking the two exhibits to the same defendant.
Therefore, read together, the two certified minute entries properly establish
the existence of Wooten’s 2012 felony conviction. See, e.g., Cons, 208 Ariz.
at 415, ¶ 17 (finding a certified copy of a minute entry containing
defendant’s name, birthdate, and a reference to the sentence imposed on a
separate prior conviction were sufficient to prove a prior conviction); see
also State v. Robles, 213 Ariz. 268, 273, ¶¶ 16-17 (App. 2006) (finding
testimony linking Department of Corrections records to a particular
defendant sufficient to satisfy burden of proving a prior conviction).1



1       Because the minute entries were sufficient to establish the existence
of the 2012 prior historical felony conviction, we need not address Wooten’s
argument that an error in the trial court’s colloquy given pursuant to
Arizona Rule of Criminal Procedure 17.6 violated his due process rights.


                                        3
                           STATE v. WOOTEN
                           Decision of the Court

                              CONCLUSION

¶7            Because the trial court did not err when it relied on the 2012
felony conviction to enhance Wooten’s sentence, we affirm his conviction
and sentence.




                         Amy M. Wood • Clerk of the court
                         FILED: AA




                                        4